Case 7:19-cv-01425-VB Document 26 Filed 06/20/19 Page 1of1

 

UNITED STATES DISTRICT COURT pew mE ENT
SOUTHERN DISTRICT OF NEW YORK i sacthonouy FILED |
0 ot 8 8 NN hh yy tt x i i
DENNIS CRUZ, on behalf of himself and others: [pa DATE FILED: mp: Co / (2 20 A ’)
similarly situated, ; - 7
Plaintiff, :
ORDER
v.
19 CV 1425 (VB)
PELLS POINT LLC; CLAYTON BUSHONG;
and BRENAN HEFNER,
Defendants.
aD x

On June 19, 2019, the parties in this Fair Labor Standards Act case filed a settlement
agreement, and a joint statement explaining the basis for the agreement (Doc. #25), as required
by Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015),

The Court has considered the following factors: (i) the parties’ position as to the proper
valuation of plaintiff's claims; (ii) the risks and costs of continuing to litigate; (iii) that plaintiff is
represented by counsel; (iv) that the settlement was reached as a result of arms-length negotiation
during mediation on June 5, 2019; and (v) the non-disparagement provision is mutual.

Based on the foregoing, the Court finds the settlement agreement is fair and reasonable,
and the product of arm’s-length negotiation, not fraud or collusion.

Moreover, the Court finds the attorney’s fees to be fair and reasonable under the
circumstances, as the fees requested are one-third of the settlement amount.

Accordingly, the parties’ settlement agreement (Doc. #25) is APPROVED, and the case
is DISMISSED.

The Clerk is instructed to terminate the pending motion (Doc. #20) and close this case.

Dated: June 20, 2019
White Plains, NY
SO ORDERED:

Uiwt

Vincent L. Briccetti
United States District Judge

 

 
